Title: To Thomas Jefferson from Tench Coxe, 28 September 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia Sept. 28th. 1807.
                        
                        I take the liberty of mentioning to you that I am informed Genl. Muhlenberg has given to one of the assistants
                            in his office a declaration on writing, that he is willing to retire from the Collectorship. Under this circumstance, I
                            hope it will not be deemed indelicate in me to ask the honor of your consideration as a candidate for such vacancy.
                        As the office has a direct relation to the pursuit in life to which I was regularly bred and in which I have
                            been habituated by practice, I respectfully trust that this step will not be deemed improper. During my two first years in
                            the general government, the Customs of the U.S. were under my immediate superintendence. For my own interest & that of
                            my family, it has been too great a part of the study of my life to examine, discuss, & defend our commerce. From the year
                            1784 till my call to the Treasury Department in 1790, I received from my fellow citizens in trade here, the appointment of
                            a member of the permanent committee or board of merchants, consisting of R. Morris, C. Pettit, G. Clymer, T. Fitzsimons,
                            J. M. Nesbitt & five or six others. Suffer me to believe, Sir, that it will be agreeable to you to remember the
                            cheerfulness & alacrity with which I ever labored on the impulse of occasion, or the call of the members of our national
                            government in our commercial concerns, both internal & exterior. It is now twenty one years since I was honored, on the
                            vote & nomination of Dr Franklin, with an appointment to the first Convention for commercial purposes, which met at
                            Annapolis. The merchants from Pennsa. were Morris, Clymer, Fitzsimons & myself. In 1788 I was elected the sole
                            commercial member of the old Congress from this state, to succeed two merchants whose times had expired.
                        I beg you to believe, Sir, it is not from any vain motive that I take the liberty to suggest these facts.
                            I am influenced by a sincere wish, that you may stand justified by such a known course of antecedent acts of my brother
                            merchants, and of the executive  and legislature of my native state, in case your goodness should incline to confer this
                            Office, so interesting to revenue & commerce, upon me. For the same reason I beg leave to add, that the assistant
                            Secretaryship of the Treasury came to me by the appointment & consent of gentlemen possessing all the confidence of
                            those, who may be deemed opponents in mere politics, and the Office of Commissioner of the Revenue was conferd upon me by
                            Genl. Washington, without any opposition in the Senate, so far as I have been informed.
                        If it shall be deemed proper or necessary to support myself with recommendations at this time, I trust I can
                            obtain the most respectable: and as Genl. Muhlenberg’s long illness has occasioned the merchants to reflect upon a successor, I am
                            able to say that even many of those who are separated by politics would approve my appointment. 
                  It is probable the measure
                            adopted to day may give others an appearance of recommendations, which my ideas of delicacy will not permit me yet to seek.
                            Those, who chose me 15 or 20 years ago to represent them in our port committee or city of board of trade, cannot doubt that
                            the experience in commerce and office since that time, which I have had, will enable me better than then to unite the
                            interests of the mercantile body with the easy, convenient and effectual collection of the port revenues. An attention to
                            the theory of trade, accompanying the practice, is of considerable importance in a Country like ours, averse to those
                            expensive boards, which are constantly employed in representations on their commercial concerns.
                        Hoping for your indulgence to the freedom of these remarks I have the honor to subscribe myself with perfect
                            respect, Sir, your mo. obedt. & mo. humble Servant
                        
                            Tench Coxe
                            
                        
                    